Name: COMMISSION REGULATION (EEC) No 1069/93 of 30 April 1993 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: agricultural activity
 Date Published: nan

 No L 108/114 Official Journal of the European Communities 1 . 5 . 93 COMMISSION REGULATION (EEC) No 1069/93 of 30 April 1993 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder ¢ Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 on the common organization for the market in dried fodder ('), as last amended by Council Regulation (EEC) No 2275/89 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 3813/92 on the unit of account and the conversion rates to be applied for the purpose of the common agricultural policy (3), and in particular Article 6 (2) thereof, Whereas the aid for dried fodder has as its objective to guarantee its producers a fair return on the sale of their products ; whereas this objective has been met at the departure from the processing undertaking, therefore in conformity with Article 6 of Regulation (EEC) No 3813/93 the operative event for the agricultural conversion rate applicable to the aid for dried fodder, without prejudice to the possibility of prefixing this rate provided for in Articles 13 to 17 of Regulation (EEC) No 1068/93 (4) shall be the departure from the processing undertaking ; Whereas Commission Regulation (EEC) No 1518/78 of 30 June 1978 defining the events in which aid for dried fodder becomes due and payable (*) should be repealed ; HAS ADOPTED THIS REGULATION : Article 1 The following Article 13a is inserted in Commission Regulation (EEC) No 1528/78 (6) : Article 13a The operative event of the agricultural conversion rate shall, in respect of the aid for dried fodder, be consi ­ dered to occur on the date on which the dried fodder leaves the processing undertaking.' Article 2 Regulation (EEC) No 1518/78 is repealed. Article 3 This Regulation shall enter into force on 1 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1993 . For the Commission Ren £ STEICHEN Member of the Commission ') OJ No L 142, 30. 5. 1978, p. 1 . 0 OJ No L 218 , 28 . 7. 1989, p. 1 . (J) OJ No L 387, 31 . 12. 1992, p. 1 . (4) See page 106 of this Official Journal. 0 OJ No L 178, 1 . 7. 1978, p. 78. ( «) OJ No L 179, 1 . 7. 1978, p. 10 .